In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-456 CR

____________________


DAVID BRIDWELL, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 64769




MEMORANDUM OPINION
	On October 4, 2007, we notified the parties that our jurisdiction was not apparent from
the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  We
received no response from appellant.
	The notice of appeal seeks to appeal the trial court's order denying appellant's motion
for judgment nunc pro tunc.  The trial court's order is not appealable.  See Everett v. State,
82 S.W.3d 735, 735 (Tex. App.--Waco 2002, pet. dism'd)(Court of Appeals does not have
jurisdiction over appeal from order denying a request for judgment nunc pro tunc.).  We
dismiss the appeal for want of jurisdiction.  Accordingly, we hold the order from which
appellant appeals is not appealable.  
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
                                                                                                                                                 
                                                                           __________________________________
                                                                                              CHARLES KREGER
                                                                                                           Justice

Opinion Delivered November 14, 2007
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.